This appeal is from a conviction on a charge of operating a gambling house in violation of Section 7657, Compiled General Laws of 1927. The record and the briefs have been examined. The sufficiency *Page 24 
of the evidence to support the conviction is challenged but we find no reversible error on this or any other point. The main questions relied on for reversal are substantially the same as those with which we were confronted in Lou Church and J.D. Sawyer v. State of Florida, decided this date. The judgment appealed from is accordingly affirmed on authority of that case.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD, CHAPMAN, THOMAS and ADAMS, JJ., concur.